Name: 86/451/EEC: Commission Decision of 13 August 1986 instituting in the region of Sicily, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  EU finance;  management
 Date Published: 1986-09-17

 Avis juridique important|31986D045186/451/EEC: Commission Decision of 13 August 1986 instituting in the region of Sicily, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) Official Journal L 265 , 17/09/1986 P. 0020*****COMMISSION DECISION of 13 August 1986 instituting in the region of Sicily, Italy, a pilot action in preparation for the integrated Mediterranean programmes (Only the Italian text is authentic) (86/451/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Council has adopted Regulation (EEC) No 2088/85 of 23 July 1985 concerning the integrated Mediterranean programmes (1); Whereas pilot actions are necessary to test the methods for implementing the integrated Mediterranean programmes in order that such programmes may be implemented as soon as possible after their adoption; Whereas the pilot actions constitute a coherent set of operations that are compatible with each other and with the regional development programmes; whereas they have intrinsic merits in the context of the Community's policies; Whereas each pilot action is on a smaller scale than the operational plan of campaign for the integrated Mediterranean programmes; Whereas the Italian Republic has proposed to the Commission that a pilot action be instituted in the region of Sicily, Italy, in preparation for the integrated Mediterranean programmes; Whereas, on 27 August 1985, the Commission decided in principle on a pilot action in preparation for the integrated Mediterranean programmes, which was to be spelt out in detail subsequently and was on that occasion already granted assistance for a priority operation; Whereas these details can now be established; Whereas the pilot action must be coordinated with any integrated Mediterranean programme adopted for the same region or area; Whereas the pilot action in question concerns an area which exhibits development problems typical of those which the integrated Mediterranean programmes are intended to resolve; Whereas in order to ensure its effectiveness, the pilot action in question will be carried out with the agreement of the national authorities of the Member State concerned and in close cooperation with the responsible regional and local authorities, HAS ADOPTED THIS DECISION: Article 1 A pilot action is hereby instituted in the region of Sicily, Italy, in preparation for the integrated Mediterranean programmes. This pilot action is described in Annex 1. Article 2 The implementation of the pilot action shall be reviewed at regular intervals by the Commission in consultation with the Member State concerned so that it may be decided whether, and in which respects, the items set out in Annex 1 should be modified. In particular, in order to ensure the necessary coordination between this action and the integrated programme proper, the Commission shall assess whether and to what extent it is necessary to include in that programme the operations covered by this Decision that have still not been implemented when the programme comes into force. If the Commission decides to include in the integrated programme the operations referred to in the preceding paragraph, the date of the Decision in question shall be deemed for financial accounting purposes to be the completion of the pilot action. Article 3 The pilot action shall be implemented by means of specific decisions by the Commission on individual operations forming constituent parts of the pilot action. The decisions shall describe the substance of the operations, shall fix the Community's contribution to the financing for each operation and shall define the procedures. The general conditions to be met for such specific decisions to be taken are set out in Annex 2. Article 4 Within three months of the date referred to in the third paragraph of Article 2 or of the completion of all the operations under the pilot action, the Member State concerned shall transmit to the Commission a report in five copies on the lessons to be drawn from the pilot action as a whole for the implementation of the integrated Mediterranean programmes. Article 5 A monitoring committee shall be set up by agreement between the Commission and the national, regional and local authorities concerned in the Member State to check on the implementation of the pilot action. Those authorities shall, in consultation with the Commission, take the other administrative measures necessary at each level of administration. Article 6 The assistance that the Commission decides upon for the pilot action shall not bind the Community as regards the final selection of the areas in which the integrated Mediterranean programmes are to be carried out. Article 7 This Decision is addressed to the Italian Republic. Done at Brussels, 13 August 1986. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 197, 27. 7. 1985, p. 1. ANNEX I PILOT ACTION IN THE AREA OF THE NEBRODI, REGION OF SICILY, ITALY, IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES 1. TITLE Pilot action in the area of the Nebrodi, region of Sicily, Italy, in preparation for the integrated Mediterranean programmes. 2. DESCRIPTION AND GENERAL FEATURES OF THE AREA The 32 communes of the Nebrodi cover 1 600 km2 and have a population of 100 000. There are 7 500 unemployed workers, including 5 500 first-time jobseekers, out of a labour force of 38 000. The resident working population is employed in agriculture (51 %), industry (21 %), commerce, transport and communication (12 %), the territory sector (11 %) and in general government (5 %). The utilized agricultural area (UAA) is 96 670 hectares, including 44 000 hectares of pastureland, 26 000 hectares under annual crops and 25 000 hectares under permanent crops. Stockfarming is a major activity; there are 59 000 head of cattle, 41 000 head of sheep and goats and 2 000 horses. Half of the area under permanent crops produces hazelnuts, but there is no proper equipment to harvest and process them. The main agricultural problems are: - lack of irrigation, - fragmentation of holdings, - inadequacy of structures for the profitable marketing of agricultural products. Craft firms predominate in the secondary sector: 308 firms (995 employees) in the building industry, and 853 firms (3 300 employees) in all other branches combined. There are 305 firms in the territory sector, with 1 016 employees. The pilot action concerns about 20 communes of the Nebrodi. 3. AIMS OF THE PILOT ACTION (a) The action aims at increasing incomes and improving living conditions so as to stabilize the population, particularly of young people, and thus to arrest the desertification process which has already reached an advanced stage in this area. (b) The action aims at improving productivity, in particular agricultural productivity, while respecting the need to protect the environment: - through more efficient production of hazelnuts, multiplying present output (six-seven quintals per hectare) by two or three, and approximately halving present production costs; - through encouragement for stock-breeding, multiplying present density (150-200 kg/ha) by two or three; - through applying the findings of research on new crops (in particular jojoba) that may replace surplus crops. (c) The action will provide technical backing (advisory and other services) for the proposed operations. (d) The action will establish structures to revive rural tourism and productive industrial activities linked to agriculture. (e) The action should lead to the creation of about 200 jobs following the expansion in agriculture and elsewhere through the proposed operations. 4. OPERATIONS PROPOSED 4.1. Stock farming 4.1.1. Modular unit for the multiplication of fodder crops, with a laboratory for soil analysis and germinability tests (50 hectares). Location: Monte Polverello, Nebrodi orientali. Serving the communes of Montalbano Elicona, Floresta, S. Domenica Vittoria, Raccuia, Veria, S. Piero Patti, Tortorici. 4.1.2. Centre for the preparation, selection and marketing of selected seeds at Montalbano Elicona. 4.1.3. Modular unit for veterinary treatment (2 227 m2). Area concerned: Montalbano Elicona, Floresta, Tortorici, Mistretta, Roccella Valdemone. 4.1.4. Modular units for collecting and distributing water for irrigation. Communes of Montalbano Elicona, Floresta, S. Domenica Vittoria, Tortorici, Militello Rosmarino. 4.1.5. Centre for the development of typical fresh cheese products: mozzarella, provolone, ricotta, uncata. Area concerned: Montalbano Elicona, Floresta, Tortorici, Mistretta, Roccella Valdemone. 4.1.6. Centres for the promotion of sheep's milk in the communes of Montalbano Elicona, Roccella, Tortorici, Mistretta. 4.1.7. Establishment of a centre for the mechanization of fodder crop cultivation. Commune concerned: Montalbano Elicona or Tortorici. 4.2. Technical assistance The works provided for in the pilot action may pose certain problems because of the innovation they imply. To deal with this, consultants (possibly from the private sector) will be called in for specific jobs over a limited period (estimated cost: seven technicians for 12 months at Lit 2,5 million per month). 4.3. Small firms 4.3.1. Establishment for the manufacture of synthetic fibre nets for the harvesting of hazelnuts and olives; nets to be used in the area, or sold for use elsewhere. S. Piero Patti, S. Fratello, Montalbano Elicona, S. Domenica Vittoria. 4.3.2. Production and marketing unit for zeolite for agricultural use. S. Agata Militello. 4.4. Rural tourism 4.4.1. Display and marketing centres for typical craft products. Monte Soro, Biviere. 4.4.2. Construction of fully-equipped camp site on Monte Soro, Biviere; 20 000 m2. 4.4.3. Restoration of typical cottages for rural tourism. Monte Soro, Biviere, Mistretta, Caronia. 4.5. Alternative energy Production and use of alternative energy, in connection with facilities for animal breeding and the tourist industry. 5. TIMETABLE Operations will be carried out between 27 August 1985 and 27 August 1987, except as provided for in the second and third paragraphs of Article 2 of this Decision. 6. AUTHORITIES RESPONSIBLE For coordination: - Office of the Minister for Coordination of Community Policies, Rome; - Region of Sicily. For implementation: Region of Sicily and/or delegated agencies. 7. ESTIMATE OF EXPENDITURE AND FINANCING PLAN See following table (1). (1) The existing instruments are the European Regional Development Fund, the European Social Fund and the Guidance Section of the European Agricultural Guidance and Guarantee Fund. PREPARATORY PILOT ACTION - NEBRODI, SICILIA 1.2.3,4.5,6.7,8.9,10 // // // // // // // Operation // Total cost // Existing instruments // Budget Article 550 // Public financing // Share // // // // 1.2.3.4.5.6.7.8.9.10 // // in 1 000 ECU // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // in 1 000 ECU // % // // // // // // // // // // // Stockfarming // // // // // // // // // // 1. Multiplication of fodder crops, laboratory // 560 // - // // 336 // 60 // 224 // 40 // - // - // 2. Selection and marketing of seeds // 149,36 // 74,68 // 50 // 13,44 // 9 // 23,9 // 16 // 37,34 // 25 // 3. Modular unit for veterinary treatment (1) // 2 422,7 // 1 211,35 // 50 // 242,27 // 10 // 751,04 // 31 // 218,04 // 9 // 4. Collection and distribution of water for irrigation // 932 // 466 // 50 // 93,2 // 10 // 372,8 // 40 // - // - // 5. Centre for the developement of fresh cheese products // 1 129,2 // 564,6 // 50 // 101,63 // 9 // 180,67 // 16 // 282,3 // 25 // 6. Centre for the promotion of sheep's milk // 376,4 // 188,2 // 50 // 33,88 // 9 // 60,22 // 16 // 94,10 // 25 // 7. Centre for the mechanization of fodder crop cultivation // 321,13 // - // - // 192,68 // 60 // 102,76 // 32 // 25,69 // 8 // 8. Technical assistance // 142,56 // - // - // 71,28 // 50 // 71,28 // 50 // - // - // Small firms // // // // // // // // // // 9. Manufacture of nets // 1 605,63 // 521,83 // 32,5 // 160,56 // 10 // 521,83 // 32,5 // 401,41 // 25 (2) // 10. Production of zeolite // 672,12 // 218,44 // 32,5 // 67,21 // 10 // 218,44 // 32,5 // 168,03 // 25 (2) // Rural tourism // // // // // // // // // // 11. Display and marketing centre for craft products // 98,44 // 44,79 // 45,5 // 8,96 // 9,1 // 35,83 // 36,4 // 8,86 // 9 // 12. Camp site: outside facilities // 441,3 // 220,65 // 50 // 44,13 // 10 // 176,52 // 40 // - // - // Camp site: indoor facilities // 441,3 // 132,39 // 30 // 44,13 // 10 // 264,78 // 60 // - // - // 13. Restoration of typical cottages (1) // 627,32 // 313,66 // 50 // 62,73 // 10 // 194,47 // 31 // 56,46 // 9 // Infrastructure // // // // // // // // // // 14. Production and of alternative energy // 858,83 // 429,42 // 50 // 85,88 // 10 // 343,53 // 40 // - // - // Actions financed under Decision 27 August 1985 (C 1417/3) // // // // // // // // // // 15. Nursery (3) // 240 // - // - // 120 // 50 // 120 // 50 // - // - // 16. Application of research on jojoba (3) // 200 // - // - // 100 // 50 // 100 // 50 // - // - // 17. Unforeseen overheads for actions 15 and 16 // 44,21 // // // // // 44,21 // 100 // // // // // // // // // // // // // Total // 11 262,5 // 4 386,01 // // 1 777,98 // // 3 806,28 // // 1 292,23 // // // // // // // // // // // (1) The contributions from the Guidance Section of the EAGGF will be subject to the ceiling provided for in Regulation (EEC) No 797/85. (2) The recipient is planning to apply for Community loans. (3) The Community's contribution to this operation were granted by Decision of 27 August 1985. ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1. In respect of the operations in point 7 of Annex 1, for which the Community's assistance is to be entirely financed out of the appropriations under Article 550 of the general budget of the European Communities, specific decisions within the meaning of Article 3 may be taken in accordance with the budgetary resources available. 2. In respect of the operations detailed in point 7 of Annex 1, for which the Community's assistance is to be financed partly out of appropriations under Article 550 of the general budget of the European Communities and partly out of appropriations from Community funds or under Community measures (in particular, the European Agricultural Guidance and Guarantee Fund, the European Social Fund, the European Regional Development Fund), decisions to use the appropriations entered under Article 550 are to be taken separately after approval of each operation under the procedures laid down for the fund or measure concerned, and in accordance with the budgetary resources available. 3. The Italian Republic is required to grant the necessary priority to each operation in accordance with the payments schedules set out in Annex 1 when submitting applications for Community aid from the Funds or under the measures referred to in point 2 of this Annex.10 194,47 31 56,46 9 INFRASTRUCTURE // // // // // // // // // 14 . PRODUCTION AND OF ALTERNATIVE ENERGY 858,83 429,42 50 85,88 10 343,53 40 _ _ ACTIONS FINANCED UNDER DECISION 27 AUGUST 1985 ( C 1417/3 ) // // // // // // // // // 15 . NURSERY ( 3 ) 240 _ _ 120 50 120 50 _ _ 16 . APPLICATION OF RESEARCH ON JOJOBA ( 3 ) 200 _ _ 100 50 100 50 _ _ 17 . UNFORESEEN OVERHEADS FOR ACTIONS 15 AND 16 44,21 // // // // 44,21 100 // // // // // // // // // // // // TOTAL 11 262,5 4 386,01 // 1 777,98 // 3 806,28 // 1 292,23 // // // // // // // // // // // ( 1 ) THE CONTRIBUTIONS FROM THE GUIDANCE SECTION OF THE EAGGF WILL BE SUBJECT TO THE CEILING PROVIDED FOR IN REGULATION ( EEC ) NO 797/85 . ( 2 ) THE RECIPIENT IS PLANNING TO APPLY FOR COMMUNITY LOANS . ( 3 ) THE COMMUNITY'S CONTRIBUTION TO THIS OPERATION WERE GRANTED BY DECISION OF 27 AUGUST 1985 . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES, SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1, FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER ARTICLE 550 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR, THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND, THE EUROPEAN SOCIAL FUND, THE EUROPEAN REGIONAL DEVELOPMENT FUND ), DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER ARTICLE 550 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED, AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE ITALIAN REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .